DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10867643. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application merely broaden the scope of the invention recited in the parent patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dekoning et al. (US 2001/0002480), “Dekoning”, in view of Tatsumura et al. (US 2012/0117354), “Tatsumura”.

2.	As per claim 7, Dekoning discloses a controller [Data Storage Element Controller 404, figure 4] configured to perform data transfer to/from one or more memory devices [Data Storage Element 416, figure 4] through one or more channels comprising a first channel [412, figure 4] and a second channel [414, figure 4].
	Dekoning does not disclose expressly a first multi-port memory device comprising a first port and a second port; and a second multi-port memory device comprising a first port and a second port; wherein the second port of the first multi-port memory device and the first port of the second multi-port memory device are both connected to a channel.
	Tatsumura discloses a first multi-port memory device [11, figure 1] comprising a first port [input port, figure 2] and a second port [output port, figure 2]; and a second multi-port memory device [11, figure 1] comprising a first port [input port, figure 2] and a second port [output port, figure 2]; wherein the second port of the first multi-port memory device and the first port of the second multi-port memory device are both connected to a channel [the input/output ports of the memory devices 11 connected to a channel 12/13, figures 1 & 2].
	Dekoning and Tatsumura are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Dekoning by including the data forwarding system as taught by Tatsumura in figure 1.
	The motivation for doing so would have been fast data transfer as expressly taught by Tatsumura in paragraph 6.

3.	As per claim 8, the cited prior arts disclose wherein the one or more multi-port memory devices are arranged in rows of multi-port memory devices [figure 1, Tatsumura].

4.	As per claim 9, the cited prior arts disclose herein a number of the one or more channels [8 channels (12 & 13), figure 1, Tatsumura] is greater than that of the rows of multi-port memory devices [5 rows, figure 1, Tatsumura].

5.	As per claim 11, the cited prior arts disclose wherein the first port and the second port of the first multi-port memory device and the first port and the second port of the second multi- port memory device are configured to receive data transfer requests from the controller [Data Storage Element Controller 404, figure 4, Dekoning].

6.	As per claim 12, the cited prior arts disclose wherein the first port of the first multi-port memory device is coupled to, and in communication with the controller through the first channel [figure 4, Dekoning].

Arguments Concerning Prior Arts Rejections
	Regarding claim 7, the applicant acknowledges on page 14 of the “Remarks/Arguments” that Tatsumura discloses an input port on a memory node and an output port of another memory node are connected to each other.  The applicant argues that such ports are not connected to a controller through a channel.
	However, the other reference, Dekoning discloses a controller (404) connecting data storage elements (416) through channel(s) (412, 414) in figure 4.  Thus, the combination of the two references teach the claim limitation(s) at issue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A.	Claims Rejected
	Claims 1-20 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U YU/Primary Examiner, Art Unit 2138